Citation Nr: 1826148	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction in rating from 70 percent to 50 percent, effective May 27, 2015, for depressive disorder was proper.

2.  Entitlement to a rating higher than 10 percent for vestibular disorder (claimed as dizziness, vertigo, and pain/earaches) prior to May 21, 2012, and higher than 30 percent thereafter.

3.  Entitlement to a rating higher than 10 percent for hearing loss prior to April 16, 2013 and noncompensable (0 percent) thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012, June 2013, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The May 2012 rating decision increased the ratings assigned for the Veteran's left knee disability with severe instability and patellofemoral syndrome and left knee disability with mild degenerative joint disease and limited extension; denied increased ratings for degenerative disc disease of the lumbosacral spine, left knee disability with mild degenerative joint disease and pain on motion on flexion, bilateral hearing loss, and tinnitus; denied service connection for posttraumatic stress disorder (PTSD), erectile dysfunction, and sleep apnea; and denied a total disability rating based on individual unemployability (TDIU).  Later that month, the Veteran submitted notices of disagreement with the denials of an increased rating for bilateral hearing loss and service connection for depressive disorder.  The RO issued a statement of the case on the issue of an increased rating for bilateral hearing loss in October 2012.  The Veteran perfected his appeal with an October 2012 VA Form 9.

The June 2013 rating decision granted service connection for depressive disorder, peripheral vestibular disorder, and neuropraxia; assigned temporary total ratings based on surgical or other treatment necessitating convalescence; granted special monthly compensation (SMC) based on housebound criteria; reduced the ratings for left knee disability with mild degenerative joint disease and limitation of flexion; and denied service connection for plantar fasciitis and right knee condition.

In an April 2015 rating decision the rating for peripheral vestibular disorder was increased to 30 percent effective December 31, 2014, and then returned to a 10 percent rating effective February 1, 2015.  In an October 2016 rating decision, the 30 percent rating was continued as of February 1, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a September 2016 decision, the Board adjudicated this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2017 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), which did not disturb the portion of the September 2016 Board decision that assigned a 30 percent rating for peripheral vestibular disorder effective February 1, 2015, but vacated the portions of that decision which denied an increased rating for left ear hearing loss and denied ratings higher than 10 percent for vestibular disorder prior to May 21, 2012, and higher than 30 percent thereafter.  The Court then remanded these issues to the Board for action consistent with the terms of the JMR.  

The June 2015 rating decision decreased the rating for depressive disorder from 70 percent to 50 percent effective May 27, 2015.  The Veteran filed a notice of disagreement with this rating decision later that month.  The RO issued a statement of the case in February 2016.  The Veteran perfected his appeal with an April 2016 VA Form 9.

In November 2017, the Board remanded this case for further development.

The issues of increased ratings for vestibular disorder and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence does not show that at the time of the reduction there was actual improvement of the Veteran's depressive disorder include in the ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in rating from 70 percent to 50 percent, effective May 27, 2015, for depressive disorder, is void ab initio.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Propriety of Reduction

Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e) (2017).

However, VA's General Counsel has held that 38 C.F.R. § 3.105 (e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of section 3.105(e) do not apply when there is no change in the overall disability rating).  In this case, the Veteran's combined rating prior to this reduction was 90 percent.  The June 2015 rating decision that decreased the Veteran's rating for depressive disorder also increased his ratings for status post anterior cruciate ligament reconstruction with degenerative joint disease, left leg atrophy, and surgical scars and right ankle strain.  Thus, his combined rating remained 90 percent.  Thus, the procedural rules of 38 C.F.R. § 3.105 (e) do not apply.

Turning to the propriety of that action, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b). These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

As an initial matter, 38 C.F.R. § 3.344 (a) and (b) are not applicable in the case at bar as the Veteran's 70 percent rating for his depressive disorder was assigned beginning October 3, 2013.  Thus, the 70 percent rating was not in effect for greater than 5 years as of May 27, 2015.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

However, the Board finds that the rating reduction for the Veteran's depressive disorder could not have been based on two proper findings necessary for such reduction.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Board notes that the Veteran's 70 percent rating for his depressive disorder was assigned in a September 2014 rating decision based on symptoms including impaired impulse control; difficulty adapting to stressful circumstances; suicidal ideation; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; chronic sleep impairment; anxiety; depressed mood; and mild memory loss.  This was based on the findings in a February 2014 VA examination, which demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to his mental health conditions including service.  This examiner noted that the Veteran had been married three times and had a divorce pending.  He and his wife had been separate for about three weeks.  He reported no current friendships.  He last had one several years ago, but this friend said he did not want to be associated with the Veteran because of his excessive drinking.  He was last employed in August 2013, but had been written up several times for angry outbursts, cursing in the presence of veterans, and other conduct unbecoming a Federal employee.  He was told that he could either resign or be fired and he chose to resign, so he chose to resign.

The January 2015 VA examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran continued to report a number of psychiatric symptoms that were quite severe.  The poor level of credibility a self-report noted in the prior examination continued, especially with his underreporting of alcohol and substance abuse issues, marital problems, psychotic phenomenon, and inflated level of compliance with treatment.  He reported that his wife had noticed a change in his behavior with the mood stabilizing medications and that had saved his marriage.  He ambivalently reported quitting or cutting down on drinking, but finally admitted that he continued to drink with the same frequency as he had at his prior evaluation.  This examiner found that the Veteran's behavior recorded in mental health treatment notes indicated that it was not likely that he would be able to reliably interact appropriately socially and in the workplace without extensive long-term compliance to tandem intensive psychopharmacological and psychotherapeutic treatments.  He had alienated his friends and family by his behavior and reported some level of emotional pain and consciousness of his problem.  But he managed to do so without taking responsibility for his behavior.  This record shows continued symptoms of depression, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran was alert and oriented in all spheres, the examiner noted that he was poorly dressed and groomed.  His verbal and nonverbal behaviors were incongruent.  His mood and affect were labile and depressed.  He reported auditory and visual hallucinations.  He endorsed passive suicidal ideation, but not a plan or intent.  

In an April 2015 addendum, a VA psychologist noted that the Veteran had been diagnosed with PTSD, depressive disorder, alcohol abuse, and bipolar disorder, but service connection had only been established for depression secondary to back and left knee pain.  These symptoms were specifically addressed only in the November 2012 examination.  His most recent diagnosis of bipolar disorder was said to be a progression of the depressive disorder, but the additional symptoms (such as manic episodes and auditory hallucinations) were not addressed relating to how they are manifested due to his chronic pain.  In addition, the nature and severity of his symptoms were somewhat unclear in that his self-report may not be credible.  Therefore, the specific mental health symptoms that are due specifically to his service connected physical symptoms could not be determined without resorting to speculation.  A new examination to help determine how his physical problems were affecting his mental health symptoms was recommended.

The May 27, 2015 VA examination formed the basis for the reduction at issue.  This examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Based on the rating criteria, this indicated an improvement of symptoms.  The Veteran continued to live with his wife of three years, describing a strained relationship.  He reported having a couple of friends although noted he had shut them off and mainly stayed to himself.  He remained unemployed.  He continued to struggle with depression, which was attributed to both chronic pain and to his PTSD (from childhood issues and being robbed).  The associated symptoms were identical and so it was not possible to differentiate or proportion out the specific symptoms of each without mere speculation.  These symptoms included depressed mood, loss of interest in activities, low motivation and loss of energy.  He acknowledged fleeting thoughts of suicide.  The Veteran noted that he had filed for bankruptcy.  He also acknowledged drinking three to four times a week and having six to eight beers at a time.  His symptoms included depressed mood, flattened affect, disturbances of motivation and mood, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  This examination did not mention impaired impulse control, chronic sleep impairment, or mild memory loss, which were symptoms present at the time of the February 2014 VA examination.

Consequently, in effectuating the reduction, the AOJ relied upon the May 2015 examiner's conclusion regarding occupational and social impairment, without addressing whether that changed assessment accurately reflected an improvement in the underlying symptoms.  Thus, the AOJ concluded that the Veteran's depressive disorder should be evaluated as 50 percent disabling. 

The Board has reviewed the February 2014, January 2015, and May 2015 VA examination reports and the VA treatment records from that period.  All the examinations noted that the Veteran was unemployed and had limited social interactions.  Although the pending divorce referred to in his February 2014 examination did not come to fruition, there is no finding of overall improvement in social functioning.  His reported symptoms remained largely the same except that the May 2015 examiner did not note impaired impulse control, chronic sleep impairment, or mild memory loss.  Nevertheless, the contemporaneous VA treatment records show continued complaints of sleep impairment.  Additionally, these records show occasional reports of suicidal ideation or visual hallucinations.  Thus, even in the absence of these symptoms at the time of the May 2015 VA examination, the medical record does not suggest improvement in the Veteran's disability picture.  

In short, there was no improvement shown from the time of the award of the 70 percent rating based on the February 2014 examination and the May 2015 VA examination.  Accordingly, the reduction of the Veteran's disability rating for his depressive disorder is void ab initio due to the failure of the AOJ to make the proper findings under Faust as noted above.  The Veteran's 70 percent rating for his depressive disorder is restored.  See 38 C.F.R. § 3.344 (c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The reduction in rating for the Veteran's depressive disorder was not proper; restoration of the 70 percent rating is granted, effective May 27, 2015.


ORDER

The reduction in rating from 70 percent to 50 percent, effective May 27, 2015, for depressive disorder was not proper; restoration of the 70 percent rating is granted, effective May 27, 2015.


REMAND

The November 2017 Board remand instructed the agency of original jurisdiction (AOJ) to obtain additional VA treatment records and to schedule VA examination on the issues of vestibular disorder and hearing loss.  The record does not show any indication that this development has been undertaken.  As there has not been substantial compliance with the November 2017 Board remand, another remand is necessary.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and any other examinations, to include the referenced March 2016 VA audiological examination, and add them to the claims file.  Also, with appropriate authorization from the Veteran, obtain any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  Schedule the Veteran for an audiological examination to determine the severity of his service-connected left ear hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed. 

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

The examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3.  Schedule the Veteran for an examination to determine the nature and severity of his service-connected peripheral vestibular disorder.

The examiner is requested to describe all manifestations and symptoms of the Veteran's service-connected peripheral vestibular disorder, to include the functional impairment caused by it.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail. 

4.  Thereafter, readjudicate the issue of increased ratings for vestibular disorder and hearing loss.  If any of the benefits sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


